DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   This application is a Continuation of U.S. Patent Application No. 17/474,922, now U.S. Patent No. 11,352,659, which is a Continuation of U.S. Patent Application No. 16/013,654, now abandoned, which is a Continuation of U.S. Patent Application No. 14/111,482, now U.S. Patent No. 10,030,261, and claims earliest benefit of foreign application No. 1106254.4 (UK), filed April 13, 2011.  Newly added claims 2-26 will be examined on the merits.  Claim 1 has been canceled.  No claims are withdrawn from consideration.

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
2.	It is noted that independent claim 2, drawn to a method for localized detection of RNA in a tissue section, recites the active steps of providing an array comprising a plurality of features on a substrate, contacting the array with the tissue section to allow at least one RNA of the tissue section to hybridize to the capture domain of the capture probe, generating a cDNA molecule from the RNA, releasing the generated cDNA molecule, and identifying the nucleotide sequence of the positional domain in the released cDNA molecule.  It is further noted that the claim also recites the step of correlating the nucleotide sequence of the positional domain with the distinct position on the array to detect the RNA in the tissue section.  Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating to correlating nucleotide sequences with positions on the array, claims 2-26 were reviewed with regards to subject matter eligibility under 35 U.S.C. 101 based on the 2019 Revised Patent Subject Matter Eligibility Guidance (published January, 2019 and updated, October, 2019). 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, it is noted that the step of correlating the nucleotide sequence of the positional domain with the distinct position on the array to detect the RNA in the tissue section is performed by a processor using sequence analysis software (Blastn), wherein sequencing reads are aligned to the capture probe positional domain (see Bioinformatics section of Example 1, page 74 of the specification).  Therefore, these steps are not considered to be mental processes that could conceivably be performed in the human mind, and therefore these limitations do not fall within the enumerated groupings of abstract ideas and thus are not considered judicial exceptions.  Therefore, the review is complete and the invention as claimed qualifies as eligible subject matter. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 2-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,352,659.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,352,659 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for localized detection of RNA in a tissue section (see claim 4 of the ‘659 patent), comprising the steps of providing an array comprising a plurality of features on a substrate, each feature occupying a distinct position on the array and comprising a plurality of immobilized capture probes that comprise a nucleic acid molecule having a 5’ positional domain comprising a nucleotide sequence unique to the feature and a 3’ capture domain comprising a nucleotide sequence complementary to the RNA to be detected, contacting the array with the tissue section to allow at least one RNA of the tissue section to hybridize to the capture domain, generating a cDNA molecule by extending the capture probe using the RNA as a template such that the generated cDNA molecule comprises the nucleotide sequence of the positional domain, releasing the generated cDNA molecule or a second strand of the cDNA from the array, identifying the sequence of the positional domain in the released cDNA molecule, and correlating the sequence of the positional domain with the distinct position on the array to detect the RNA in the tissue section.  In addition, the claims of U.S. Patent No. 11,352,659 teach that the capture probe may be released prior to performing the extension reaction.

5.	Claims 2-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,030,261 (cited on IDS of 04/12/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,030,261 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for localized detection of RNA in a tissue section, comprising the steps of providing an array comprising a plurality of features on a substrate, each feature occupying a distinct position on the array and comprising a plurality of immobilized capture probes that comprise a nucleic acid molecule having a 5’ positional domain comprising a nucleotide sequence unique to the feature and a 3’ capture domain comprising a nucleotide sequence complementary to the RNA to be detected, contacting the array with the tissue section to allow at least one RNA of the tissue section to hybridize to the capture domain, generating a cDNA molecule by extending the capture probe using the RNA as a template such that the generated cDNA molecule comprises the nucleotide sequence of the positional domain, releasing the generated cDNA molecule or a second strand of the cDNA from the array, identifying the sequence of the positional domain in the released cDNA molecule, and correlating the sequence of the positional domain with the distinct position on the array to detect the RNA in the tissue section.  In addition, the claims of U.S. Patent No. 10,030,261 teach that the nucleic acid is mRNA, that each feature on the array has an area of less than about 1 mm2, that the capture probe comprises a cleavage domain 5’ to the positional domain, that releasing of the generated cDNA molecule from the array is performed with a cleavage enzyme that recognizes a nucleotide sequence in the cleavage domain, and that the cDNA molecules are amplified after being released from the array.

6.	Claims 2-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 25-54 of copending U.S. Application No. 17/474,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 17/474,899 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for localized detection of RNA in a tissue section (see claim 34 of the ‘899 application), comprising the steps of providing an array comprising a plurality of features on a substrate, each feature occupying a distinct position on the array and comprising a plurality of immobilized capture probes that comprise a nucleic acid molecule having a 5’ positional domain comprising a nucleotide sequence unique to the feature and a 3’ capture domain comprising a nucleotide sequence complementary to the RNA to be detected, contacting the array with the tissue section to allow at least one RNA of the tissue section to hybridize to the capture domain, generating a cDNA molecule by extending the capture probe using the RNA as a template such that the generated cDNA molecule comprises the nucleotide sequence of the positional domain, releasing the generated cDNA molecule or a second strand of the cDNA from the array, identifying the sequence of the positional domain in the released cDNA molecule, and correlating the sequence of the positional domain with the distinct position on the array to detect the RNA in the tissue section.  In addition, the claims of copending U.S. Application No. 17/474,899 teach that the step of generating a complementary DNA molecule is performed by extending the free 3’ end of the capture probe using the captured nucleic acid as a ligation template. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

7.	Claims 2-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 31-33, 35, 40, 41, 43, 44 and 46-55 of copending U.S. Application No. 16/254,443.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 16/254,443 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for localized detection of RNA in a tissue section (though not taught by the claims of the ‘443 application, RNA is an obvious variant of a nucleic acid taught by the claims), comprising the steps of providing an array comprising a plurality of features on a substrate, each feature occupying a distinct position on the array and comprising a plurality of immobilized capture probes that comprise a nucleic acid molecule having a 5’ positional domain comprising a nucleotide sequence unique to the feature and a 3’ capture domain comprising a nucleotide sequence complementary to the RNA to be detected, contacting the array with the tissue section to allow at least one RNA of the tissue section to hybridize to the capture domain, generating a cDNA molecule by extending the capture probe using the RNA as a template such that the generated cDNA molecule comprises the nucleotide sequence of the positional domain, releasing the generated cDNA molecule or a second strand of the cDNA from the array, identifying the sequence of the positional domain in the released cDNA molecule, and correlating the sequence of the positional domain with the distinct position on the array to detect the RNA in the tissue section.  In addition, the claims of copending U.S. Application No. 16/254,443 teach that the array comprises a fiducial frame, and further teaches sequencing all or a part of the nucleotide sequence of the nucleic acid of the tissue section specifically bound to the capture domain as well as the sequence of the positional domain, wherein the nucleotide sequences of the nucleic acid of the tissue section and the positional domain indicate the nucleic acid was obtained from the tissue section at a distinct position on the array by the capture probe to thus determine the location of the nucleic acid in the tissue section. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

 8.	Claims 2-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11, 16, 18-21 and 24-33 of copending U.S. Application No. 16/043,038.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 16/043,038 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for localized detection of RNA in a tissue section (though not taught by the claims of the ‘038 application, RNA is an obvious variant of a nucleic acid taught by the claims), comprising the steps of providing an array comprising a plurality of features on a substrate, each feature occupying a distinct position on the array and comprising a plurality of immobilized capture probes that comprise a nucleic acid molecule having a 5’ positional domain comprising a nucleotide sequence unique to the feature and a 3’ capture domain comprising a nucleotide sequence complementary to the RNA to be detected, contacting the array with the tissue section to allow at least one RNA of the tissue section to hybridize to the capture domain, generating a cDNA molecule by extending the capture probe using the RNA as a template such that the generated cDNA molecule comprises the nucleotide sequence of the positional domain, releasing the generated cDNA molecule or a second strand of the cDNA from the array, identifying the sequence of the positional domain in the released cDNA molecule, and correlating the sequence of the positional domain with the distinct position on the array to detect the RNA in the tissue section.  In addition, the claims of copending U.S. Application No. 16/043,038 teach that the array comprises a fiducial frame. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 20 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  Claim 20 recites the limitation “wherein the one or more arrays comprise identical positional domains”.  It is not clear how one or more than one array may comprise identical positional domains if each feature of an array comprises a plurality of capture probes immobilized thereon, wherein the capture probes comprise a positional domain comprising a nucleotide sequence unique to the feature (see step (a)(i) of independent claim 2). 

Subject Matter Free of the Prior Art
11.	Claims 2-26 of the claimed invention are novel and unobvious, as no prior art was identified that teaches a method for localized detection of RNA in a tissue section as currently claimed.  The closest prior art of Chee, M.S. (U.S. Patent Pub. No. 2011/0245111, cited on IDS of 04/12/2022) teaches methods for performing spatially encoded biological assays wherein probes and encoding oligonucleotides are delivered to a biological sample that is affixed to a support in defined spatial patterns, wherein the encoded probes are allowed to interact with biological targets such as nucleic acid in the sample, wherein the sequence of the encoded probes is determined, and the results are mapped to locations on the sample, wherein the biological sample may be a tissue section disposed upon a support such as a microscope slide or culture dish (see Figures 1 and 2 and paragraphs 14, 40 and 42).  While the methods of Chee and the currently claimed invention are both directed to mapping spatial locations of biological targets in a sample, the methods are fundamentally different with contrasting modes of operation.  Chee teaches that the sample is first affixed to a support, followed by delivery of probes to the affixed sample, while the methods of the currently claimed invention are completely reversed, wherein capture probes comprising both capture and positional domains are affixed to an array on a substrate, and the tissue section is contacted with the array, followed by extension of the capture probes to generate a cDNA molecule from a RNA target that is then released from the array, and the nucleotide sequence of the positional domain in the released cDNA molecule is identified, and nucleotide sequence of the positional domain is correlated with the distinct position on the array to detect the RNA in the tissue section.  Furthermore, while the probes and encoding oligonucleotides taught by Chee are identified by sequence analysis to identify positions in the sample and link assay results such as abundance measurements back to a location in the sample (see Chee, paragraphs 42 and 48), the probes of Chee are not extended using the target nucleic acids as a template, and therefore the sequence of the probes is not covalently coupled to the target sequence extension products as they are in the currently claimed invention wherein the target and positional domain sequences are directly associated with distinct positions on the substrate, and thus the location within the tissue section (see Figures 22 and 31 of the drawings in the disclosure).  The invention is based on array technology coupled with high throughput DNA sequence technologies, which allows nucleic acids in the tissue sample to be captured and labeled with a positional tag, wherein following sequencing of the extended capture probe, the expression of genes in any part of the tissue sample may be determined, including in each cell of the sample (see p. 1, lines 19-34 of the specification). 
Other references of particular interest to the currently claimed invention are Cohen et al. (U.S. Patent Pub. No. 2006/0183150, cited on IDS of 04/12/2022) and Hayden et al. (U.S. Patent No. 9,416,409, cited on IDS of 04/12/2022).  Cohen teaches methods for analysis of tissue sections that comprises hybridizing nucleic acid probes to target nucleic acid sequences in the tissue section and correlating the sequences with cellular morphology in the same section of tissue (see paragraphs 8-15), while Hayden teaches methods using capture primers linked to a solid support to generate target-sequence-linked supports that are then subjected to sequence analysis to detect the identity of a target nucleic acid in a sample (see column 2, lines 13-41 and Figures 1-3).  However, neither reference teaches the use of capture probes immobilized on an array comprising positional domains that are extended upon hybridization to nucleic acids in a tissue section, wherein the nucleotide sequences of the positional domains are correlated with distinct positions on the array, as currently claimed. 

Conclusion

12.	Claims 2-26 are rejected on the grounds of nonstatutory obviousness-type double patenting.  However, claims 2-26 qualify as eligible subject matter under U.S.C. 101, and are free of the prior art, as discussed above. 

Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637